                  Case 3:17-cv-05769-RJB Document 275 Filed 03/27/20 Page 1 of 4

                                                                         The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                       Case No. 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those           DECLARATION OF COLIN L. BARNACLE
     similarly situated,                               IN SUPPORT OF THE GEO GROUP, INC.’S
11                                                     OPPOSITION TO PLAINTIFFS' MOTION
              Plaintiffs/Counter-Defendants,           FOR SUMMARY JUDGMENT
12
     v.
13
     THE GEO GROUP, INC.,
14
              Defendant/Counter-Claimant.
15

16            I, Colin L. Barnacle, make the following statement under oath subject to the penalty of

17   perjury pursuant to the laws of the United States and the State of Washington:

18            1.      I am the attorney for The GEO Group, Inc. ("GEO") in the above-captioned

19   matter. I am over the age of eighteen (18), and I am competent to testify in this matter.

20            2.      Attached are true and correct copies of the following exhibits:

21            EXHIBIT A: Attached as Exhibit A is the declaration of Tae D. Johnson dated August

22   1, 2018 and filed in State of Washington v. The GEO Group, Inc., Case No. 17-cv-05806, on

23   August 3, 2018 at ECF No. 91.

24            EXHIBIT B: Attached as Exhibit B are excerpts from the deposition of Colleen Melody,

25   the 30(b)(6) designee of the Washington Attorney General's Office taken August 10, 2018.

26            EXHIBIT C: Attached as Exhibit C is the declaration of Bruce Scott dated January 2,

27   2020, previously filed in this action on January 2, 2020 at ECF No. 228.

                                                                              AKERMAN LLP
     DECLARATION OF COLIN L, BARNACLE
     (3:17-CV-05769-RJB) – PAGE 1                                         1900 Sixteenth Street, Suite 1700
                                                                              Denver, Colorado 80202
                                                                             Telephone: 303-260-7712
     52476890;1
                  Case 3:17-cv-05769-RJB Document 275 Filed 03/27/20 Page 2 of 4




 1            EXHIBIT D: Attached as Exhibit D are excerpts from the deposition of Erwin Delacruz

 2   taken December 2, 2019.

 3            EXHIBIT E: Attached as Exhibit E are excerpts from the deposition of David Tracy

 4   taken December 3, 2019.

 5            EXHIBIT F: Attached as Exhibit F are excerpts from the deposition of Bruce Scott, the

 6   30(b)(6) designee for GEO, taken December 10, 2019.

 7            EXHIBIT G: Attached as Exhibit G is the declaration of Jesus Lopez Paez dated August

 8   31, 2018 and filed in State of Washington v. The GEO Group, Inc., Case No. 17-cv-05806, July

 9   2, 2019 at ECF 253-22.
10            EXHIBIT H: Attached as Exhibit H are excerpts from the deposition of Alisha

11   Singleton taken January 31, 2019.

12            EXHIBIT I: Attached as Exhibit I are excerpts from the deposition of Marc Johnson

13   taken December 3, 2019.

14            EXHIBIT J: Attached as Exhibit J are excerpts from the deposition of Michael Heye

15   taken December 4, 2019.

16            EXHIBIT K: Attached as Exhibit K are excerpts from the deposition of William

17   McHatton taken February 1, 2019.

18            EXHIBIT L: Attached as Exhibit L are excerpts from the deposition of Bertha

19   Henderson taken January 30, 2019.
20            EXHIBIT M: Attached as Exhibit M are excerpts from the deposition of Leonardo

21   Jaramillo taken June 18, 2019.

22            EXHIBIT N: Attached as Exhibit N are excerpts from the deposition of Oguchukwu

23   Nwauzor taken June 19, 2018.

24            EXHIBIT O: Attached as Exhibit O are excerpts from the deposition of Fernando

25   Aguirre-Urbina taken June 11, 2018.

26            EXHIBIT P: Attached as Exhibit P are excerpts from the deposition of Ryan Kimble,

27   the 30(b)(6) designee for GEO, taken July 9, 2018.
                                                                         AKERMAN LLP
     DECLARATION OF COLIN L, BARNACLE
                                                                     1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 2                                        Denver, Colorado 80202
                                                                        Telephone: 303-260-7712

     52476890;1
                  Case 3:17-cv-05769-RJB Document 275 Filed 03/27/20 Page 3 of 4




 1            EXHIBIT Q: Attached as Exhibit Q are excerpts from the deposition of Byron Eagle

 2   taken December 5, 2019.

 3            EXHIBIT R: Attached as Exhibit R are excerpts from the deposition of Sean Murphy

 4   taken December 19, 2019.

 5            EXHIBIT S: Attached as Exhibit S are excerpts from the deposition of Debra Eisen

 6   taken December 13, 2019.

 7            EXHIBIT T: Attached as Exhibit T are excerpts from the 30(b)(6) deposition of Taylor

 8   Wonhoff taken August 22, 2019.

 9            EXHIBIT U: Attached as Exhibit U are excerpts from the deposition of Iolani Menza
10   taken June 27, 2019.

11            EXHIBIT V: Attached as Exhibit V is the declaration of Noe Baltazar Noe dated May

12   21, 2019 and filed in State of Washington v. The GEO Group, Inc., Case No. 17-cv-05806, on

13   July 2, 2019 at ECF 253-22.

14            EXHIBIT W: Attached as Exhibit W are excerpts from the deposition of Bruce Scott

15   taken May 20, 2019.

16            EXHIBIT X: Attached as Exhibit X are emails between Sandy Mullins, Tammy Fellin,

17   Suchi Sharma, Lynne Buchannan, Elizabeth Smith and other individuals from Washington's

18   Department of Labor & Industries.

19            Dated this 27th day of March, 2020 at Denver, Colorado.
20            Akerman, LLP

21            s/ Colin L. Barnacle
              Colin L. Barnacle, (Admitted pro hac vice)
22            Attorney for Defendant The GEO Group, Inc.

23

24

25

26

27
                                                                            AKERMAN LLP
     DECLARATION OF COLIN L, BARNACLE
                                                                        1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 3                                           Denver, Colorado 80202
                                                                           Telephone: 303-260-7712

     52476890;1
                  Case 3:17-cv-05769-RJB Document 275 Filed 03/27/20 Page 4 of 4



 1                                      PROOF OF SERVICE
 2            I hereby certify on the 27th day of March 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DECLARATION OF COLIN L.
 4   BARNACLE IN SUPPORT OF THE GEO GROUP, INC.’S OPPOSITION TO
 5   PLAINTIFFS' MOTION FOR SUMMARY JUDGMENT via the Court’s CM/ECF system
 6   on the following:
 7   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 8   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 9   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
10   Seattle, Washington 98104
     Telephone: (206) 622-8000
11   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
12   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
13   Email: roe@sgb-law.com
14   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
15   P.O. Box 90568
     Nashville, Tennessee 37209
16   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
17   Email: andrew@immigrantcivilrights.com
18   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
19   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
20   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
21   Email: devin@openskylaw.com
22   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
23   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
24   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
25
     Attorneys for Plaintiffs
26
                                               s/ Nick Mangels
27                                             Nick Mangels
                                                                      AKERMAN LLP
     PROOF OF SERVICE                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 4                                     Denver, Colorado 80202
                                                                     Telephone: 303-260-7712

     52476890;1
